Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CV-61067-RAR

  CARLOS ANTWON ROBINSON,

         Plaintiff,

  v.

  OFFICER EDUARDO J. REQUEJO, et. al,

        Defendants.
  ______________________________________/

                ORDER DENYING PLAINTIFF’S MOTION FOR NEW TRIAL

         THIS CAUSE comes before the Court on Plaintiff’s Motion for New Trial and Request

  for Hearing [ECF No. 74] (“Motion”). The Court has reviewed the Motion, Defendant’s Response

  [ECF No. 79], Plaintiff’s Reply [ECF No. 83], the relevant portions of the record, and is otherwise

  fully advised. For the reasons stated below, Plaintiff’s Motion [ECF No. 74] is DENIED.

                                          BACKGROUND

         Plaintiff Carlos Antwon Robinson filed this action against Defendants, Officer Eduardo J.

  Requejo and Officer Erik N. Good, asserting claims under 42 U.S.C. section 1983, based on

  allegations that Defendants violated Plaintiff’s Fourth and Fourteenth Amendment rights by using

  excessive force and unlawfully seizing Plaintiff. See Compl. [ECF No. 1]. Plaintiff’s claims arose

  on June 14, 2016—when Plaintiff was arrested and charged with (1) Grand Theft of an Auto –

  First Degree; (2) Burglary of an Unoccupied Structure; (3) Aggravated Fleeing to Elude a Law

  Enforcement Officer; (4) Resisting an Officer without Violence; (5) Fleeing with Disregard of
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 2 of 10




  Safety to Person; and (6) Carjacking without Firearm or Weapon.1 After engaging in the conduct

  giving rise to these charges, Plaintiff was apprehended by Officers Good and Requejo with the aid

  of Officer Requejo’s canine partner Bero.

            The gist of Plaintiff’s claims is that Officers Requejo and Good used excessive force

  against Plaintiff when effecting his arrest. See generally Compl. Specifically, Plaintiff claims that

  Officer Requejo released Bero on Plaintiff after Plaintiff had peacefully surrendered by kneeling

  in the parking lot with his hands in the air. Additionally, Plaintiff contends that Officer Good did

  not stop Officer Requejo from releasing Bero to force Plaintiff to surrender and did not take steps

  to prevent Bero from biting Plaintiff. Plaintiff further claims that both Officers Requejo and Good

  acted willfully, maliciously, in bad faith, and with reckless disregard for Plaintiff’s constitutional

  rights.

            This matter went before the Court for trial by jury on August 3–6, 2021. On August 6,

  2021, the jury rendered its verdict, finding for the Defendants. On August 9, 2021, Plaintiff filed

  the instant Motion for new trial, alleging two grounds: 1) the admission of allegedly improper

  expert testimony by Sergeant Paul Cristafaro and 2) prejudicial extrinsic influence on the jury.

                                          LEGAL STANDARD

            The decision to grant a new trial pursuant to Rule 59(a)(1)(A) of the Federal Rules of Civil

  Procedure is “committed to the discretion of the trial court.” Peer v. Lewis, No. 06-60146, 2008

  WL 2047978, at *3 (S.D. Fla. May 13, 2008) (citing Montgomery v. Noga, 168 F.3d 1282,

  1296 (11th Cir. 1999)). Rule 59(a)(1)(A) states that a court may grant a motion for new trial “for

  any reason for which a new trial has heretofore been granted in an action at law in federal court.”



  1
    Robinson pled no contest and was ultimately convicted of: (1) Grand Theft of an Auto – First Degree; (2)
  Burglary of an Unoccupied Structure; and (3) Aggravated Fleeing to Elude a Law Enforcement Officer.
  See Plaintiff’s Answer to Interrogatory No. 25 [ECF No. 21-1 at 6].


                                                Page 2 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 3 of 10




  When ruling on a Rule 59(a) motion for new trial, the trial judge must determine “if in his opinion,

  the verdict is against the clear weight of the evidence . . . or will result in a miscarriage of justice.”

  Ins. Co. of N.A. v. Valente, 933 F.2d 921, 923 (11th Cir. 1991) (quoting Hewitt v. B.F. Goodrich

  Co., 732 F.2d 1554, 1556 (11th Cir. 1984)).

          Although no exhaustive list of reasons exists, according to the Supreme Court a motion for

  a new trial may be brought in several circumstances, including when “the verdict is against the

  weight of the evidence,[] damages are excessive, or [if], for other reasons, the trial was not fair to

  the [moving party]; and [a motion for new trial] may raise questions of law arising out of alleged

  substantial errors in admission or rejection of evidence or instructions to the jury.” Alphamed

  Pharmaceuticals Corp. v. Arriva Pharmaceuticals, Inc., 432 F. Supp. 2d 1319, 1334 (S.D. Fla.

  2006) (quoting Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940)). In assessing

  evidentiary rulings already made by this Court, the question is whether the exclusion or admission

  of evidence affected Plaintiff’s substantial rights. Perry v. State Farm Fire & Cas. Co., 734 F.2d

  1441, 1446 (11th Cir. 1984). “Error in the admission or exclusion of evidence is harmless if it

  does not affect the substantial rights of the parties.” Id. Here, as the movant, Plaintiff bears the

  burden of showing that the ruling(s) affected his substantial rights. Id.

                                                ANALYSIS

          After a four-and-a-half-day jury trial, the jury properly found in favor of Defendants. Three

  days later, Plaintiff, regretting his strategic decision to stipulate to Sargeant Cristafaro’s trial

  testimony in exchange for the introduction of various K9 Unit policies and procedures, filed the

  instant Motion for new trial under Rule 59. But Rule 59 does not allow parties to reconsider their

  strategy after a jury has spoken. Accordingly, Plaintiff’s Motion warrants denial.




                                                Page 3 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 4 of 10




  I.        Plaintiff and Defendants Stipulated to Allow Sargeant Cristafaro’s Trial Testimony
            and Cristafaro’s Testimony Was Properly Admitted as Hybrid Witness Testimony.

            Generally, under Federal Rule of Civil Procedure 26(a)(2)(A), parties are required to

  disclose the identity of any witness who is expected to provide expert testimony under Federal

  Rule of Evidence 702, 703, or 705. Further, Rule 26(a)(2)(B) requires a witness to prepare a

  written report if the witness is “retained or specially employed to provide testimony in the case or

  one whose duties as the party’s employee regularly involve giving expert testimony.” Fed. R. Civ.

  P. 26(a)(2)(B). In the case of hybrid witnesses, however, parties are only required to disclose: (i)

  the subject matter on which the expert is expected to present evidence, and (ii) a summary of the

  facts and opinions to which the witness is expected to testify. See Fed. R. Civ. P. 26(a)(2)(C);

  Pediatric Nephrology Assocs. v. Variety Children’s Hosp., No. 16-24138, 2017 WL 5665346, at

  *5 (S.D. Fla. Nov. 6, 2017) (citation omitted).

            Hybrid witnesses are non-retained witnesses who can provide both fact and opinion

  testimony that is grounded in their scientific, technical, or specialized knowledge. Id. at *4. A

  hybrid witness may testify as to “their observations based on personal knowledge as well as their

  lay opinions, consistent with Rule 701, when such opinion testimony is based upon the witness’

  experience as a professional and is helpful in understanding the witness’ decision making process.”

  See Kaplan v. Kaplan, No. 10-00237, 2012 WL 1660605, at *2 (M.D. Fla. May 11, 2012)

  (emphasis added) (citing Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312, 1317 (11th Cir.

  2011)).

            Here, Sargeant Cristafaro was not retained as an expert and certainly did not testify as an

  expert—rather he provided mixed fact and opinion testimony based on his personal involvement

  with this case. This issue was adequately addressed at trial, following Cristafaro’s testimony and

  outside the presence of the jury, as the Court explained:



                                               Page 4 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 5 of 10




                  The Court: So, the reason why I want my ruling to be very clear. The
                  witness in this case did not need to provide a written report as a true expert
                  witness under Rule 26 and specifically the reason is, we know now hearing
                  the testimony that this really is probably best described as almost a hybrid
                  witness . . . And therefore, hybrid witnesses under the case law under
                  26(a)(2)(C) only fall into having to provide as I’m sure was done here a
                  summary of the fact and opinions to which they’re going to testify.2

  Thus, the Court clearly found that Rule 26(a)(2)(A)’s requirements did not apply to Cristafaro

  given that he possessed direct and personal knowledge of the incidents in question through the

  ordinary course of his position as a sergeant and supervisor. Instead, as a hybrid witness, the

  requirements of 26(a)(2)(C) applied—which required the Defendants to disclose only “a summary

  of the facts and opinions to which [Cristafaro] is expected to testify.”

          In his Motion, Plaintiff does not appear to specifically argue that Defendants did not satisfy

  the requirements of Rule 26(a)(2)(C). But even if that were part of Plaintiff’s argument, Rule

  26(a)(2)(C)’s requirements govern “absent a stipulation or a court order.” Fed. R. Civ. P.

  26(a)(2)(C). Here, at the eleventh hour, the parties stipulated to the admission of Cristafaro’s trial

  testimony in exchange for the admission of certain K9 Unit policies and procedures which

  Plaintiff’s counsel sought to introduce. Specifically, as Plaintiff’s counsel explained:

                  Mr. Nwahiri: Now this witness became a witness last minute based off of
                  an agreement of the parties. . . because I wanted to introduce the policy into
                  evidence and so the agreement was that, you know, I could introduce the
                  policy into evidence and if you allow us to bring this guy to testify. And
                  so, my understanding was that he was going to be testifying to the policies
                  and procedures but we started to veer off from our agreement.

  Thus, counsel made the strategic decision to agree to allow Cristafaro to testify regarding the very

  policies and procedures Plaintiff wanted admitted into evidence.                   Cristafaro’s testimony

  necessarily implicated the circumstances that led to Officer Requejo’s deployment of Bero,



  2
    Although the Court does not have an official transcript, it has reviewed the audio recording of the trial to
  ensure that all quotes are verbatim.


                                                  Page 5 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 6 of 10




  including how Bero apprehended Robinson, and whether—under the very policies Plaintiff

  requested to admit—the Officers’ actions constituted excessive force requiring internal

  disciplinary action such as a reprimand or additional training. Cristafaro’s opinion regarding

  Plaintiff’s likely “prone” position at the time he was apprehended by Bero was generated in the

  course and scope of his direct involvement as the supervising sergeant reviewing this matter, as

  required by the department, and thus it is a lay opinion from someone with direct involvement in

  the case. Evidently, Plaintiff wishes he could go back in time and undo the parties’ stipulation to

  allow Cristafaro to testify at trial. But it is “well-settled” that a Rule 59 motion is “not a vehicle

  for relitigating old issues, presenting the case under new theories, securing a rehearing on the

  merits, or otherwise taking a ‘second bite at the apple.’” Sequa Corp. v. GBJ Corp., 156 F.3d 136,

  144 (2d Cir. 1998).

         Moreover, Plaintiff’s argument that Cristafaro cannot be considered a hybrid witness

  because “he is not an employee of Officer Requejo and Officer Good, but rather a co-worker,”

  Mot. at 4, is of no moment. As the Court explained to the parties during the trial, a hybrid witness

  such as Cristafaro may testify as to observations or lay opinions “when such opinion testimony is

  based upon the witness’ experience as a professional and is helpful in understanding the witness’

  decision making process.” See Kaplan, 2012 WL 1660605, at *2 (emphasis added). Here, as a

  supervisor, Cristafaro was responsible for reviewing the entire incident report, including all aspects

  of the deployment of K9 Bero, so that he could make a decision as to whether the Officers’ actions

  violated the policies and procedures of the City of Fort Lauderdale Police Department, and

  specifically its K9 Unit protocols.

         Finally, Plaintiff’s reliance on Preto v. Malgor, 361 F.3d 1313, 1318-19 (11th Cir. 2004)

  is misplaced. In Preto, the defense in an excessive force case called an employee at trial and




                                               Page 6 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 7 of 10




  “proffered him as an expert on police procedures and the use of force.” Id. at 1316. The witness

  in Preto stated that he had “testified and been qualified in federal and state courts as an expert in

  use of force and police procedures.” Id. The Eleventh Circuit concluded that since the witness by

  his own account “functioned exactly as an expert witness normally does, providing a technical

  evaluation of evidence he had reviewed in preparation for trial,” he could not testify as an expert

  because he had not been properly disclosed under Rule 26. Id. at 1318-19.

          But Preto does not inform the issue in this case because Defendants never proffered

  Cristafaro as an expert—Cristafaro was consistently presented as a fact witness. For instance, at

  trial, Defense counsel explained “I think the sergeant has clearly testified that he has the training

  and experience and it’s not an expert testimony it’s based on his training and experience in the K9

  Unit.” Additionally, Plaintiff’s counsel had ample opportunities to cross examine Cristafaro and

  at no point during Cristafaro’s direct or cross examination did any of the testimony reflect that

  Cristafaro became involved in the case solely in preparation for trial, like in Preto, or that

  Cristafaro often testified as an expert on use of force.

          In sum, the Court finds Cristafaro’s testimony was properly admitted as hybrid witness

  testimony which was stipulated to by the parties as evidenced by the trial record. Therefore, as
                                                                            3
  the Court ruled during trial, no curative instruction was necessary.

  II.     Plaintiff Has Not Made a Colorable Showing of Prejudicial Extrinsic Influence on
          the Jury.

          Plaintiff also requests a new trial on the grounds that the jury’s verdict must have been

  tainted or unduly influenced by a story posted on WPLG Channel 10 because one of the jury


  3
    To the extent Cristafaro’s limited testimony as to the location of the dog bite and Plaintiff’s position at
  the time Bero grabbed him could have been misconstrued as an “expert” opinion, this would at most be
  harmless error because Cristafaro’s testimony was corroborated by other witnesses including Mansour
  Hussein—an independent eye-witness—and Officer Requejo. See Goodman v. Pennsylvania Turnpike
  Comm’n, 293 F.3d 655, 675 (3d Cir. 2002) (new trial cannot be granted based on harmless error).


                                                  Page 7 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 8 of 10




  members asked the question “what happened to the black clothes (cut off by EMT?)” See [ECF

  No. 69]; see also Mot. at 6-7. In Response, Defendants argue that Plaintiff’s allegations of

  extrinsic influence on the jury are unsubstantiated, based on mere speculation, do not relate to the

  material issues in this case, and that Plaintiff has failed to make an adequate showing of extrinsic

  influence to overcome the presumption of jury impartiality. See Resp. 5-7. The Court agrees.

         The Eleventh Circuit has explained that “[t]he factual determination of whether

  consideration of extrinsic evidence caused [a moving party] prejudice is committed to the trial

  court’s ‘large discretion.’” BankAtlantic v. Blythe Eastman Paine Webber, Inc., 955 F.2d 1467,

  1472 (11th Cir. 1992); see also United States v. Martinez, 14 F.3d 543, 547 (11th Cir. 1994) (a

  district court’s denial of a motion for a new trial based on jury’s exposure to extrinsic evidence is

  reviewed for abuse of discretion). A new trial is only warranted when the moving party makes an

  adequate showing that extrinsic evidence came before the jury and the extrinsic evidence poses a

  reasonable probability of prejudice. See United States v. Barshov, 733 F.2d 842, 851 (11th Cir.

  1984). Indeed, “there is no per se rule requiring inquiry in every instance . . . [and] there must be

  something more than mere speculation” to overcome the presumption of jury impartiality. Id.

         In other words, to justify a post-trial hearing involving the trial’s jurors, the moving party

  must do more than speculate; he must show “‘clear, strong, substantial and incontrovertible

  evidence . . . that a specific, nonspeculative impropriety has occurred.’” United States v.

  Ianniello, 866 F.2d 540, 543 (2d Cir. 1989) (quoting United States v. Moon, 718 F.2d 1210, 1234

  (2d Cir. 1983)). “The more speculative or unsubstantiated the allegation of misconduct, the less

  the burden to investigate.” United States v. Caldwell, 776 F.2d 989, 998 (11th Cir. 1985); United

  States v. Cuthel, 903 F.2d 1381, 1382-83 (11th Cir. 1990) (emphasis added).

         In this case, Plaintiff’s allegations of extrinsic influence are nothing more than mere




                                              Page 8 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 9 of 10




  speculation and do not overcome the presumption of jury impartiality. Throughout the trial, the

  jury actively listened and demonstrated engagement as evidenced by the series of questions

  submitted to the Court. See e.g. [ECF Nos. 66-70]. Plaintiff mentioned he was wearing a “black

  jacket” during his direct examination and Plaintiff’s counsel also mentioned black clothing during

  closing arguments. Additionally, Plaintiff testified that some of his clothes were removed and that

  he visited the hospital the day of the incident. The jury question that Plaintiff takes issue with only

  shows that the jury listened to the testimony and wanted to know about matters testified to at trial.

  Plaintiff’s position that there can only be one reason the jury asked the question at issue is wholly

  speculative and unsubstantiated.

         Further, throughout the trial, and especially considering the sensitive nature of the claims

  at issue in this case, the Court actively patrolled the jury to preserve impartiality and repeatedly

  instructed the jurors to consider only the evidence and information presented to them within the

  confines of the courtroom. For instance, when answering the question at issue, the Court instructed

  the jury to consider only the evidence presented at trial. Other than Plaintiff’s speculative

  assertions, there is no concrete evidence that the WPLG Channel 10 story cited by Plaintiff had

  any influence on the jury or that any impropriety occurred. See United States v. Kopituk, 690 F.2d

  1289, 1307-08 (11th Cir. 1982). The jury ultimately weighed all the evidence presented and made

  credibility determinations. Plaintiff’s unsubstantiated speculation as to the reason he thinks the

  jury did not find him credible is not a valid ground for bringing the jury back for inquisition and

  second guessing the jury’s verdict.




                                               Page 9 of 10
Case 0:20-cv-61067-RAR Document 85 Entered on FLSD Docket 09/10/2021 Page 10 of 10




                                      CONCLUSION

         Based on the foregoing, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

   Motion [ECF No. 74] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of September, 2021.



                                          ________________________________
                                          RODOLFO A. RUIZ II
                                          UNITED STATES DISTRICT JUDGE




                                       Page 10 of 10
